                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

 ALPS Property & Casualty Insurance Co.,       )
                                               )
                          Plaintiff,           )
                                               )
 v.                                            ) Docket no. 2:17-cv-00030-GZS
                                               )
 Alan J. Perry, et al.,                        )
                                               )
                                               )
                          Defendants.          )


                                ORDER ON PENDING MOTIONS


        Before the Court are three motions: (1) Plaintiff’s Motion to Dismiss (ECF No. 74); (2)

Joint Motion to Dismiss (ECF No. 75) (the “Joint Motion”); and (3) Cross-Defendants Alan Perry

& Boothby Perry, LLC’s Motion to Dismiss “Amended Counterclaim” (ECF No. 76) (the “Perry

Motion to Dismiss”). As briefly explained herein, all three motions are hereby GRANTED

WITHOUT OBJECTION.

        All three motions primarily seek dismissal of claims that were released as a result of the

enforced settlement in Perry et al. v. Alexander et al., D. Me. Docket No. 2:15-cv-00310-JCN (the

“Underlying Suit”). The Court takes judicial notice of the entry of the May 24, 2018 Order that

enforced the settlement in the Underlying Suit as well as the October 24, 2018 Order deeming the

settlement agreements signed. Given these rulings in the Underlying Suit, it is apparent that the

relief requested in the Joint Motion should be granted and, therefore, the claims between ALPS,

Alan Perry, and Boothby Perry, LLC are hereby DISMISSED WITH PREJUDICE AND

WITHOUT OBJECTION. See Fed. R. Civ. P. 41(a)(2).
       To the extent that ALPS, Alan Perry, and Boothby Perry, LLC have separately motioned

for the dismissal of the Amended Counterclaim (ECF No. 37), the Court notes that Counterclaim

Plaintiffs Peter Tinkham and Juliet Alexander have not filed any timely objection to these requests

for dismissal. In any event, the Court concludes that the Amended Counterclaim does not state

any claim upon which relief can be granted as to any of the remaining Counterclaim Defendants

in light of the enforced settlement of the Underlying Suit and for all of the other reasons adequately

stated in the unopposed motions to dismiss. See Pls. Mot. to Dismiss (ECF No. 74), PageID #s

410-13; Perry Mot. to Dismiss (ECF No. 76), PageID #s 423-29.) Therefore, all remaining

counterclaims stated in the Amended Counterclaim are hereby DISMISSED for failure to state a

viable claim. See Fed. R. Civ. P. 12(b)(6).

       SO ORDERED.

                                                      /s/ George Z. Singal
                                                      United States District Judge

Dated this 26th day of October, 2018.




                                                  2
